DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 03/08/2021.
 
Claims 21, 28, and 35 are amended; and claims 22-27, 29-34, and 36-40 are unchanged; therefore claims 21-40 are pending in the application, of which, claims 21, 28, and 35 are presented in independent form.
	 
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. 9,842,113 issued on 12/12/2017 has been reviewed and is accepted. The terminal disclaimer has been recorded. The nonstatutory obviousness-type double patenting rejection is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over DONNEAU-GOLENCER et al. (U.S. Pub. No. 2010/0180200, previously cited), hereinafter DG, in view of GUPTA et al. (U.S. Pub. No. 2013/0007198, previously cited), hereinafter Gupta, and further in view of Farnham et al. (U.S. Pub. No. 2003/0158855), hereinafter Farnham, and further in view of Sorvari et al. (U.S. Pub. No. 2006/0035632, previously cited), hereinafter Sorvari.

Regarding independent claim 21, DG teaches a method implemented by a processor in response to instructions stored on a non-transitory computer readable medium, (DG, [0065], discloses software loaded from a storage medium and operated by a processor in the memory of the general purpose computing device) the method comprising:
receiving a file access request message indicating a request to select one or more files for a user; (DG, Fig. 2 and [0017]-[0020], and [0023], discloses the Examiner notes that applicant’s specification [0021] states “Context information can be created by a software program that observes actions being performed on a computer and makes decisions regarding which actions can be included in the context file. A context software program can use the context information from the context file to suggest files to access or other actions based on current activities. For example, context information regarding a user's current and past interaction with a computing device can be used to search the file system, filter file names found and present to the user a list of file names belonging to files that have been determined to be relevant to the current activity occurring on the computing device. The presentation is responsive to a request to open a file or a request to attach a file to an email, etc.”)
in response to receiving the file request message, identifying file request context information associated with the request (DG, Fig. 2 and [0017]-[0020] and [0023], discloses the system has a harvester that indexes and processes files that can be retrieved locally and/or remotely from network storage and watcher that monitors a user’s activities to extract context from user’s current workflow and activities. The watcher tracks what the user is doing on his desktop (e.g., creating a presentation, writing an email, etc.), which define a context (based on user activities) as a “trigger” that indicates when it might be appropriate to make a suggestion to the user. User activities that define contexts may include, for example, accessing or editing a document or sending or receiving an email. The suggestion generator receives information from the watcher and uses this information in order to produce suggestions. The suggestions comprise recommendations intended to aid the user in his current workflow. For example, if user is currently writing an email, the suggestion generator may suggest one or more documents to be attached to the email.) 
generating a display portion of a user interface for selecting the one or more files, the display portion including a representation of at least one of the one or more candidate files (DG, Fig. 2 and [0023] and [0028], discloses suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestions documents are intended to aid the user in his current workflow. For example, if user is currently writing an email, the suggestion generator may suggest one or more documents to be attached to the email.) 
outputting the display portion for display to a user. (DG, Fig. 2 and [0028], discloses suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user.)
	However, DG does not explicitly teach identifying file request context information associated with the request, wherein the file request context information is unavailable to external systems;
	On the other hand, Gupta teaches identifying file request context information associated with the request, wherein the file request context information is unavailable to external systems; (Gupta, [0022]-[0025], discloses the content management computing apparatus identifies and obtains the profile information of the end user and  context information for the client computing device associated with the received request. The content management computing apparatus forwards the request along with the identified profile information and the context information to the one of the content provider server devices. Examiner notes that applicant indicates (see pg. 9, 1st paragraph under “New Claims” of Response) that the limitation is supported by applicant’s specification [0047] which states “It is worth noting that the information used in forming a context for a user or computing system is not designed to be accessed by any other computing device or entity that may be permanently or intermittently associated with the computing device. The context information is not shared or transmitted to any system for any purpose other than providing context for a specific user that is used to search for files, which may be located on storage associated with the computing device or on a network, which may include the Internet… Thus, context information is not directly accessible by any other computing device.” Examiner notes that the content management computing apparatus is shared or transmitted to content provider server devices only for the purpose of providing context for a specific user that is used to search for content.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based content recommendations of Gupta because both address the same field of content recommendations based on context and by incorporating Gupta into DG provides the system with context information associated with the request such that the context information is not shared to external systems. 
One of ordinary skill in the art would be motivated to do so as to recommend personalized content based on profile and context information, as taught by Gupta [0002].
However, DG, in view of Gupta, does not explicitly teach and wherein the file request context information is based at least in part on a plurality of applications currently executing on a user device of the user; 
identifying one or more candidate files based at least in part on the plurality of applications currently executing on the user device of the user; 
identifying one or more candidate user contacts of the user based at least in part on the plurality of applications currently executing on the user device of the user, each of the one or more candidate user contacts having sent communications to or received communications from the user,
 and wherein the file request context information is based at least in part on a plurality of applications currently executing on a user device of the user; (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events based on computer objects accessed or activities carried out on a computer with different user-operated software applications, and allows a user to view and retrieve documents, objects or files that match selected metadata. Farnham, Fig. 2 and [0047], discloses activity monitor for monitoring user computer activity and event handler through which one or more applications send and receive metadata information about application events from data collection system.) 
identifying one or more candidate files based at least in part on the plurality of applications currently executing on the user device of the user; (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events based on computer objects accessed or activities carried out on a computer with different user-operated software applications, and allows a user to view and retrieve documents, objects or files that match selected metadata. Farnham, Fig. 2 and [0047], discloses activity monitor for monitoring user computer activity and event handler through which one or more applications send and receive metadata information about application events from data collection system. In combination, Farnham, [0076], discloses applications running on a computer could register with context association system via event handler to receive 
identifying one or more candidate user contacts of the user based at least in part on the plurality of applications currently executing on the user device of the user, each of the one or more candidate user contacts having sent communications to or received communications from the user, (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events based on computer objects accessed or activities carried out on a computer with different user-operated software applications, and allows a user to view and retrieve documents, objects or files that match selected metadata. Farnham, Fig. 2 and [0047], discloses activity monitor for monitoring user computer activity and event handler through which one or more applications send and receive metadata information about application events from data collection system. In combination, Farnham, [0094]-[0095], discloses computer communication information is filtered according to one or more preselected criteria, so that the number of people (i.e., contacts) associated with the selected user may be reduced based upon email messages. The preselected criteria may include any or all of the number of email messages in which a person or contact is listed as a sender or recipient, whether the person or contact was sent an email message by the selected user, and the relative recency of email messages to the person or contact.)

One of ordinary skill in the art would be motivated to do so as to allow users to find and access computer information they previously worked with or used without forcing the users to use and remember arbitrary, out-of-context filing structures, including file names, hierarchical directory structures, etc., as taught by Farnham [0003].
However, DG, in view of Gupta and Farnham, does not explicitly teach identifying one or more candidate user contacts of the user, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; 
generating a display portion of a user interface for selecting the one or more files and for selecting the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the identified one or more candidate files; 
On the other hand, Sorvari teaches identifying one or more candidate user contacts of the user, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; (Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses the adaptive list engine receives various communications and processes the contacts associated with the communications to generate adaptive lists of relevant contacts [one or more candidate user contacts] by selecting [identifying] contacts associated to communication events that contain communication attributes that satisfy the selection criteria using weighting factors and the context of the user. The adaptive list engine uses context-awareness to consider the user’s present context and the context of previous actions performed by the user [past communications that include at least one of the one or more candidate files].)
generating a display portion of a user interface for selecting the one or more files and for selecting the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the identified one or more candidate files; (Sorvari, [0044]-[0048], discloses when the adaptive lists [one or more candidate user contacts] has been established, the list may be presented to the user via a display for 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based contact lists of Sorvari because both address the same field of electronic assistance based on context and by incorporating Sorvari into DG provides the system with contact lists generated using context information. 
One of ordinary skill in the art would be motivated to do so as to automatically provide more relevant, focused lists of contacts from which the user can select a desired recipient, as taught by Sorvari [0006].

Regarding claim 22, DG, in view of Gupta, Farnham, and Sorvari, teaches the method of claim 21, wherein the file request message omits a file identifier identifying the one or more files. (DG, [0018]-[0020], discloses the watcher tracks what the user is doing on his desktop (e.g., creating a presentation, writing an email, etc.), which define a context (based on user activities) as a “trigger” that indicates when it might be appropriate to make a suggestion to the user. User activities that define contexts may include, for example, accessing or editing a document or sending or Examiner notes that applicant indicates (see pg. 9, 1st paragraph under “New Claims” of Response) that the limitation is supported by applicant’s specification [0037] which states “At step 202, responsive to a request to select a file stored in memory, such as a request to open a file or a request to attach a file to an email, process 200 can identify a context associated with the user at the time of making the request.”)
Claims 29 and 36 recite substantially the same limitations as claim 22, and are rejected for substantially the same reasons.

Regarding claim 23, DG, in view of Gupta, Farnham, and Sorvari, teaches the method of claim 21, wherein the file request context information includes a file name, a file owner, a file type, a file size, a file creation date, a file modification date, a file access date, a status of a file as being shared, a file location, or a file content. (DG, [0028], discloses “the relevance of a particular document to a context is determined in accordance with at least one of: text, most important words, extracted semantic information (e.g., names, locations, times), authors, creation dates, last access dates, last edit dates, document histories, document lengths, images, graphics, titles, tables, bullet points, paragraphs, fonts, colors, layouts, folder names, location paths, owners, file types, tags, or similar documents.”)


Regarding claim 24, DG, in view of Gupta, Farnham, and Sorvari, teaches the method of claim 21, wherein: receiving the file access request message includes receiving the file access request message from an external user device; (Gupta, [0020], discloses an end user at the client computing device makes a request for content stored from one of the content provider server devices. This request from the requesting the client computing device is received by the content management computing apparatus) and 
the file request context information includes information indicating the external user device. (Gupta, [0023], discloses the content management computing apparatus identifies and obtains context information for the client computing device associated with the received request. The content management apparatus identifies the type of apparatus the requesting from the request, such as the type of mobile device, laptop computing device or desktop computing device. The content management apparatus may also evaluate the current operational status of the requesting the client computing device, such as the type of connection being used, the current available bandwidth and the number of other applications currently executing on the requesting the client computing device, to obtain additional context information. The identified and obtained context information may include one or more of screen size, available bandwidth, storage capacity, processing capability, location, number and type of applications currently executing, current network subscription, and current network load 
Claim 31 recites substantially the same limitations as claim 24, and is rejected for substantially the same reasons.

Regarding claim 25, DG, in view of Gupta, Farnham, and Sorvari, teaches the method of claim 24, wherein outputting the display portion includes transmitting information representing the display portion to the external user device. (Gupta, [0027], discloses the content management computing apparatus receives the customized content based on the request along with context information from one of the content provider server devices which processed the request and forward the customized content and optionally any additional content to the requesting the client computing device.)
Claim 32 recites substantially the same limitations as claim 25, and is rejected for substantially the same reasons.

Regarding claim 26, DG, in view of Gupta, Farnham, and Sorvari, teaches the method of claim 21, wherein identifying the candidate files includes: forming a search string using the file request context information; (DG, Fig. 5 and [0048]- and 
searching using the search string. (DG, Fig. 5 and [0051], discloses the suggestion generator performs a search on harvested documents using the query.)
Claims 33 and 39 recite substantially the same limitations as claim 26, and are rejected for substantially the same reasons.

Regarding independent claim 28, DG teaches a computing device, comprising: a non-transitory computer readable medium; and a processor configured to execute instructions stored on the non-transitory computer readable medium (DG, [0065], discloses software loaded from a storage medium and operated by a processor in the memory of the general purpose computing device) to: 
receive a file access request message indicating a request to select one or more files for a user; (DG, Fig. 2 and [0017]-[0020], and [0023], discloses the system has a harvester that indexes and processes files that can be retrieved locally and/or remotely from network storage and watcher that monitors a user’s activities to extract context from user’s current workflow and activities. The watcher tracks what the user is doing on his desktop (e.g., creating a presentation, writing an email, etc.), which define a context (based on user activities) as a “trigger” that indicates when it might be appropriate to make a suggestion to the user. User activities that define contexts may include, for example, accessing or editing a document or sending or receiving an email. The suggestion generator receives information from the watcher and uses this information in order to produce suggestions. The suggestions comprise Examiner notes that applicant’s specification [0021] states “Context information can be created by a software program that observes actions being performed on a computer and makes decisions regarding which actions can be included in the context file. A context software program can use the context information from the context file to suggest files to access or other actions based on current activities. For example, context information regarding a user's current and past interaction with a computing device can be used to search the file system, filter file names found and present to the user a list of file names belonging to files that have been determined to be relevant to the current activity occurring on the computing device. The presentation is responsive to a request to open a file or a request to attach a file to an email, etc.”)
in response to receiving the file request message, identify file request context information associated with the request (DG, Fig. 2 and [0017]-[0020] and [0023], discloses the system has a harvester that indexes and processes files that can be retrieved locally and/or remotely from network storage and watcher that monitors a user’s activities to extract context from user’s current workflow and activities. The watcher tracks what the user is doing on his desktop (e.g., creating a presentation, writing an email, etc.), which define a context (based on user activities) as a “trigger” that indicates when it might be appropriate to make a suggestion to the user. User activities that define contexts may include, for example, accessing or editing a document or sending or receiving an email. The suggestion generator receives 
generate a display portion of a user interface for selecting the one or more files, the display portion including a representation of at least one of the one or more candidate files (DG, Fig. 2 and [0023] and [0028], discloses suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestions documents are intended to aid the user in his current workflow. For example, if user is currently writing an email, the suggestion generator may suggest one or more documents to be attached to the email.) 
output the display portion for display to a user. (DG, Fig. 2 and [0028], discloses suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user.)
	However, DG does not explicitly teach identify file request context information associated with the request, wherein the file request context information is unavailable to external systems;
	On the other hand, Gupta teaches identify file request context information associated with the request, wherein the file request context information is unavailable to external systems; (Gupta, [0022]-[0025], discloses the content management computing apparatus identifies and obtains the profile information of the end user and  context information for the client computing device associated with the received request. The content management computing apparatus forwards the request Examiner notes that applicant indicates (see pg. 9, 1st paragraph under “New Claims” of Response) that the limitation is supported by applicant’s specification [0047] which states “It is worth noting that the information used in forming a context for a user or computing system is not designed to be accessed by any other computing device or entity that may be permanently or intermittently associated with the computing device. The context information is not shared or transmitted to any system for any purpose other than providing context for a specific user that is used to search for files, which may be located on storage associated with the computing device or on a network, which may include the Internet… Thus, context information is not directly accessible by any other computing device.” Examiner notes that the content management computing apparatus is shared or transmitted to content provider server devices only for the purpose of providing context for a specific user that is used to search for content.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based content recommendations of Gupta because both address the same field of content recommendations based on context and by incorporating Gupta into DG provides the system with context information associated with the request such that the context information is not shared to external systems. 

However, DG, in view of Gupta, does not explicitly teach and wherein the file request context information is based at least in part on a plurality of applications currently executing on a user device of the user; 
identify one or more candidate files based at least in part on the plurality of applications currently executing on the user device of the user; 
identify one or more candidate user contacts of the user based at least in part on the plurality of applications currently executing on the user device of the user, each of the one or more candidate user contacts having sent communications to or received communications from the user,
On the other hand, Farnham teaches and wherein the file request context information is based at least in part on a plurality of applications currently executing on a user device of the user; (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events based on computer objects accessed or activities carried out on a computer with different user-operated software applications, and allows a user to view and retrieve documents, objects or files that match selected metadata. Farnham, Fig. 2 and [0047], discloses activity monitor for monitoring user computer activity and event handler through which one or more applications send and receive metadata information about application events from data collection system.) 
identify one or more candidate files based at least in part on the plurality of applications currently executing on the user device of the user; (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events based on computer objects accessed or activities carried out on a computer with different user-operated software applications, and allows a user to view and retrieve documents, objects or files that match selected metadata. Farnham, Fig. 2 and [0047], discloses activity monitor for monitoring user computer activity and event handler through which one or more applications send and receive metadata information about application events from data collection system. In combination, Farnham, [0076], discloses applications running on a computer could register with context association system via event handler to receive enhanced document management functionality by obtaining information about associations between their respective documents and any other documents stored locally or across a network by providing related documents to users based on context.)
identify one or more candidate user contacts of the user based at least in part on the plurality of applications currently executing on the user device of the user, each of the one or more candidate user contacts having sent communications to or received communications from the user, (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events based on computer objects accessed or activities carried out on a computer with different user-operated 
DG, Fig. 2 and [0017]-[0020] and [0023], discloses a watcher that tracks user activities. The activity monitor and event handler of the data collection system of Farnham could be the watcher of DG. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the context-based data management system of DG to incorporate the teachings of automatic context association system of Farnham because both address the same field of context inference systems and by incorporating Farnham into DG provides the system with user context information based on a plurality of applications running in the system. 
One of ordinary skill in the art would be motivated to do so as to allow users to find and access computer information they previously worked with or used without forcing the users to use and remember arbitrary, out-of-context filing structures, 
However, DG, in view of Gupta and Farnham, does not explicitly teach identify one or more candidate user contacts of a user, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; 
generate a display portion of a user interface for selecting the one or more files and for selecting the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the identified one or more candidate files; 
On the other hand, Sorvari teaches identify one or more candidate user contacts of a user, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; (Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses the adaptive list engine receives various communications and processes the contacts associated with the communications to generate adaptive lists of relevant contacts [one or more candidate user contacts] by selecting [identifying] contacts associated to communication events that contain communication attributes that satisfy the selection criteria using weighting factors and the context of the user. The adaptive list engine uses context-awareness to 
generate a display portion of a user interface for selecting the one or more files and for selecting the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the identified one or more candidate files; (Sorvari, [0044]-[0048], discloses when the adaptive lists [one or more candidate user contacts] has been established, the list may be presented to the user via a display for use by the user [selecting] for communication modules. Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses the adaptive list engine generates adaptive lists of relevant contacts by selecting contacts associated to sent and received communication events that contain communication attributes [a link to identified one or more candidate files] that satisfy the selection criteria using weighting factors and the context of the user.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based contact lists of Sorvari because both address the same field of electronic assistance based on context and by incorporating Sorvari into DG provides the system with contact lists generated using context information. 


Regarding independent claim 35, DG teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, (DG, [0065], discloses software loaded from a storage medium and operated by a processor in the memory of the general purpose computing device) comprising:
receiving a file access request message indicating a request to select one or more files for a user; (DG, Fig. 2 and [0017]-[0020], and [0023], discloses the system has a harvester that indexes and processes files that can be retrieved locally and/or remotely from network storage and watcher that monitors a user’s activities to extract context from user’s current workflow and activities. The watcher tracks what the user is doing on his desktop (e.g., creating a presentation, writing an email, etc.), which define a context (based on user activities) as a “trigger” that indicates when it might be appropriate to make a suggestion to the user. User activities that define contexts may include, for example, accessing or editing a document or sending or receiving an email. The suggestion generator receives information from the watcher and uses this information in order to produce suggestions. The suggestions comprise recommendations intended to aid the user in his current workflow. For example, if user is currently writing an email, the suggestion generator may suggest one or more documents to be attached to the email. Examiner notes that applicant’s specification [0021] states “Context information can be created by a software program that observes actions being performed on a computer and makes decisions regarding which actions can be included in the context file. A context software program can use the context information from the context file to suggest files to access or other actions based on current activities. For example, context information regarding a user's current and past interaction with a computing device can be used to search the file system, filter file names found and present to the user a list of file names belonging to files that have been determined to be relevant to the current activity occurring on the computing device. The presentation is responsive to a request to open a file or a request to attach a file to an email, etc.”)
in response to receiving the file request message, identifying file request context information associated with the request (DG, Fig. 2 and [0017]-[0020] and [0023], discloses the system has a harvester that indexes and processes files that can be retrieved locally and/or remotely from network storage and watcher that monitors a user’s activities to extract context from user’s current workflow and activities. The watcher tracks what the user is doing on his desktop (e.g., creating a presentation, writing an email, etc.), which define a context (based on user activities) as a “trigger” that indicates when it might be appropriate to make a suggestion to the user. User activities that define contexts may include, for example, accessing or editing a document or sending or receiving an email. The suggestion generator receives information from the watcher and uses this information in order to produce suggestions. The suggestions comprise recommendations intended to aid the user in his current 
generating a display portion of a user interface for selecting the one or more files, the display portion including a representation of at least one of the one or more candidate files (DG, Fig. 2 and [0023] and [0028], discloses suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestions documents are intended to aid the user in his current workflow. For example, if user is currently writing an email, the suggestion generator may suggest one or more documents to be attached to the email.) 
outputting the display portion for display to a user. (DG, Fig. 2 and [0028], discloses suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user.)
	However, DG does not explicitly teach identifying file request context information associated with the request, wherein the file request context information is unavailable to external systems;
	On the other hand, Gupta teaches identifying file request context information associated with the request, wherein the file request context information is unavailable to external systems; (Gupta, [0022]-[0025], discloses the content management computing apparatus identifies and obtains the profile information of the end user and  context information for the client computing device associated with the received request. The content management computing apparatus forwards the request along with the identified profile information and the context information to the one of the content provider server devices. Examiner notes that applicant indicates (see pg. 9, 1st paragraph under “New Claims” of Response) that the limitation is supported by applicant’s specification [0047] which states “It is worth noting that the information used in forming a context for a user or computing system is not designed to be accessed by any other computing device or entity that may be permanently or intermittently associated with the computing device. The context information is not shared or transmitted to any system for any purpose other than providing context for a specific user that is used to search for files, which may be located on storage associated with the computing device or on a network, which may include the Internet… Thus, context information is not directly accessible by any other computing device.” Examiner notes that the content management computing apparatus is shared or transmitted to content provider server devices only for the purpose of providing context for a specific user that is used to search for content.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based content recommendations of Gupta because both address the same field of content recommendations based on context and by incorporating Gupta into DG provides the system with context information associated with the request such that the context information is not shared to external systems. 
One of ordinary skill in the art would be motivated to do so as to recommend personalized content based on profile and context information, as taught by Gupta [0002].
 and wherein the file request context information is based at least in part on a plurality of applications currently executing on a user device of the user; 
identifying one or more candidate files based at least in part on the plurality of applications currently executing on the user device of the user; 
identifying one or more candidate user contacts of the user based at least in part on the plurality of applications currently executing on the user device of the user, each of the one or more candidate user contacts having sent communications to or received communications from the user,
On the other hand, Farnham teaches and wherein the file request context information is based at least in part on a plurality of applications currently executing on a user device of the user; (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events based on computer objects accessed or activities carried out on a computer with different user-operated software applications, and allows a user to view and retrieve documents, objects or files that match selected metadata. Farnham, Fig. 2 and [0047], discloses activity monitor for monitoring user computer activity and event handler through which one or more applications send and receive metadata information about application events from data collection system.) 
identifying one or more candidate files based at least in part on the plurality of applications currently executing on the user device of the user; (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system 
identifying one or more candidate user contacts of the user based at least in part on the plurality of applications currently executing on the user device of the user, each of the one or more candidate user contacts having sent communications to or received communications from the user, (Farnham, [0005]-[0006] and [0085], discloses an automatic context association system that automatically determines context associations between user computer activities, computer objects (e.g., files, contacts, etc.), and other events based on computer objects accessed or activities carried out on a computer with different user-operated software applications, and allows a user to view and retrieve documents, objects or files that match selected metadata. Farnham, Fig. 2 and [0047], discloses activity monitor for monitoring user computer activity and event handler through which one or more 
DG, Fig. 2 and [0017]-[0020] and [0023], discloses a watcher that tracks user activities. The activity monitor and event handler of the data collection system of Farnham could be the watcher of DG. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the context-based data management system of DG to incorporate the teachings of automatic context association system of Farnham because both address the same field of context inference systems and by incorporating Farnham into DG provides the system with user context information based on a plurality of applications running in the system. 
One of ordinary skill in the art would be motivated to do so as to allow users to find and access computer information they previously worked with or used without forcing the users to use and remember arbitrary, out-of-context filing structures, including file names, hierarchical directory structures, etc., as taught by Farnham [0003].
However, DG, in view of Gupta and Farnham, does not explicitly teach identifying one or more candidate user contacts of a user, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; 
generating a display portion of a user interface for selecting the one or more files and for selecting the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the identified one or more candidate files; 
On the other hand, Sorvari teaches identifying one or more candidate user contacts of a user, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; (Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses the adaptive list engine receives various communications and processes the contacts associated with the communications to generate adaptive lists of relevant contacts [one or more candidate user contacts] by selecting [identifying] contacts associated to communication events that contain communication attributes that satisfy the selection criteria using weighting factors and the context of the user. The adaptive list engine uses context-awareness to consider the user’s present context and the context of previous actions performed by the user [past communications that include at least one of the one or more candidate files].)
generating a display portion of a user interface for selecting the one or more files and for selecting the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the identified one or more candidate files; (Sorvari, [0044]-[0048], discloses when the adaptive lists [one or more candidate user contacts] has been established, the list may be presented to the user via a display for use by the user [selecting] for communication modules. Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses the adaptive list engine generates adaptive lists of relevant contacts by selecting contacts associated to sent and received communication events that contain communication attributes [a link to identified one or more candidate files] that satisfy the selection criteria using weighting factors and the context of the user.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based contact lists of Sorvari because both address the same field of electronic assistance based on context and by incorporating Sorvari into DG provides the system with contact lists generated using context information. 
One of ordinary skill in the art would be motivated to do so as to automatically provide more relevant, focused lists of contacts from which the user can select a desired recipient, as taught by Sorvari [0006].

Regarding claim 38, DG, in view of Gupta, Farnham, and Sorvari, teaches the non-transitory computer-readable storage medium of claim of claim 35, wherein: receiving the file access request message includes receiving the file access request message from an external user device; (Gupta, [0020], discloses an end user at the client computing device makes a request for content stored from one of the content provider server devices. This request from the requesting the client computing device is received by the content management computing apparatus)
the file request context information includes information indicating the external user device; (Gupta, [0023], discloses the content management computing apparatus identifies and obtains context information for the client computing device associated with the received request. The content management apparatus identifies the type of apparatus the requesting from the request, such as the type of mobile device, laptop computing device or desktop computing device. The content management apparatus may also evaluate the current operational status of the requesting the client computing device, such as the type of connection being used, the current available bandwidth and the number of other applications currently executing on the requesting the client computing device, to obtain additional context information. The identified and obtained context information may include one or more of screen size, available bandwidth, storage capacity, processing capability, location, number and type of applications currently executing, current network subscription, and current network load for the requesting the client computing device, although other types and amounts of context information can be obtained and used. Based on the particular context and 
outputting the display portion includes transmitting information representing the display portion to the external user device. (Gupta, [0027], discloses the content management computing apparatus receives the customized content based on the request along with context information from one of the content provider server devices which processed the request and forward the customized content and optionally any additional content to the requesting the client computing device.)



Claims 27, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over DG, in view of Gupta, Farnham, and Sorvari, and further in view of Brezina et al. (U.S. Pub. No. 2009/0030872, previously cited), hereinafter Brezina.

Regarding claim 27, DG, in view of Gupta, Farnham, and Sorvari, teaches all the limitations as set forth in the rejection of claim 21 above. However, DG, in view of Gupta, Farnham, and Sorvari, does not seem to explicitly teach the method of claim 21, wherein identifying the candidate files includes: identifying previously stored context information associated with a file; 
wherein identifying the candidate files includes: identifying previously stored context information associated with a file; (Brezina, [0142], discloses generate an attachment profile based on a portion of the collected historical communication data and attachment data. The attachment profile can include information about an attachment to a communication such as file name, file title, file type, author of the file, icons associated with the file, times or dates when the file was received or sent, the amount of time that has elapsed since the file was received or sent, the times or dates when the file was modified, the time or date when the file was created, the names of persons who created the file, the names of persons who modified the file, the names of persons or sent or received the file, names of other persons associated with the file, communications to which the file was attached, the subject of communications to which the file was attached, summaries of communications to which the file was attached, conversation threads containing communications to which the file was attached, previous versions of the file, summaries of changes between different versions of the file, web information extracted from links or information contained in the file or communications to which the file was attached, or other files associated with the file.) and 
including the file in the candidate files in response to a relevance determination base on the previously stored context information and the file request context information. (DG, [0028], discloses the suggestion generator outputs or displays the top X ranked documents in the cluster to the user as suggested documents, the relevance of a particular document to a context is determined in accordance with at least one of: text, most important words, extracted semantic 
Brezina, [0019] and [0140]-[0144], teaches a system that can determine if the user has made an implicit request to view information in the profile by tracking, for example, user input of the form of mouse movements, mouse locations, keyboard strokes, mouse clicks, or active windows. Implicit requests to view information in the profile can include opening, viewing, reading or writing an e-mail or other communication medium. DG teaches a watcher that monitors a user’s activities to extract context from user’s current workflow and activities. The tracking of user input to determine if the user has made an implicit request to view information of Brezina can be done by the watcher of DG. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of generating and presenting an attachment profile relating to an attachment provided in a communication of Brezina because both address the same field of context-based data management and by incorporating Brezina into DG provides the system with user contact associated context information for files provided in communications. 
One of ordinary skill in the art would be motivated to do so as to provide a way of collecting historical data and communication data relating to an attachment provided in a communication, as taught by Brezina Abstract.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165